DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0353080 A1.


Response to Amendment
The amendment filed on 09/28/2020 has been entered:
Claim 1 – 16 remain pending in the application;
Claim 1, 3, 8, 9, 11 and 16 are amended.

Applicant’s amendments to claim overcome each and every claim objections, 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 06/29/2020. The corresponding claim objections and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks submitted on 09/28/2020 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive, and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 9, applicant amended the claim to include limitation “a series of pulses of near infrared light” and submitted on p.5 – 7 that “The claimed invention is directed to a system and method that can analyze in vivo tissue based on the time delay of multi-wavelength reflected light from the tissue.” “More importantly, the analysis of the multi- wavelength light emitted light is to determine the proportion of time delayed lighted. It is a fundamental principle of physicals that frequency and time analysis are completely opposites.” “Raman scattering (IE) and Rayleigh/Mie light scattering (EE) are not prompt and delayed emitted light. Raman or inelastically scatter light undergoes a frequency/wavelength change - not a time delay. Rayleigh/Mie light scattering is elastic scattering where the light retains its frequency/wavelength.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons:
First of all, applicant’s argument about the time analysis or method based on the time delay is not positively recited in the claim, which does not have any patentability weight in the examination. Claim 1 only recites “to determine the amount of prompt emission light and the amount delayed emission light”. The claimed limitation does not require the determination of delayed time. Instead, the limitation only requires the amount of two kinds of light, one is prompt emission light and another is delayed 
Second, the cited reference Chaiken does teach the above prompt and delayed emission light. As cited in the Non-Final Office Action, Chaiken does teach measuring the amount of fluorescence as delayed emission light, and the amount of Rayleigh/Mie scattering light as prompt emission light. This is known knowledge in the art of medical physics and optics.
For the purpose of advancing the prosecution, reference Scott is cited as pertinent art in this Office Action to provide the evidence of known art and fundamental physics phenomenon. In Scott, “Scattering processes may be divided according to the time between the absorption of energy from the incident beam and the subsequent reradiation. True “scattering” refers only to those processes which are essentially instantaneous.” “If the delay is longer than a microsecond or so, the process may be called fluorescence”. Known in physics, Rayleigh or Mie scattering is true scattering which is instantaneous, and thus is equivalent to the claimed prompt emission light. Fluorescence is a delayed emission light which is described in Scott with microseconds time delay.
Further, in the specification of present application, applicant also acknowledge this known physics phenomenon as: “Light that comes out first, i.e., the light with the shortest time delay, was elastically and inelastically scattered inside the tissues. Inelastically scattered prompt emission is very weak, however, compared to the elastically scattered light and thus can be ignored. The time-delayed light is nearly all inelastically scattered and can be treated as a single signal.” [0005]. In this paragraph of 
In addition, Chaiken also teaches using a series of pulses of near infrared light (see Chaiken [0214]). 
Based on the evidence in Scott and the specification of present application, reference Chaiken does teach the claimed invention as recited in claim 1 and 9. Thus, applicant’s arguments have been fully considered but they are not persuasive and/or the amendments to claims render arguments moot in view of new grounds of rejection.

Overall, applicant’s remarks submitted on p.5 – 7 have been fully considered but they are not persuasive. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken (US 2011/0077496 A1; published on 03/31/2011) in view of Ward et al. (US 2006/0074282 A1; published on 04/06/2006) (hereinafter "Ward").

Regarding claim 1, Chaiken teaches a device for in vivo blood and tissue analysis ("… the fingertip is pressed against an aperture of an apparatus ..." [0017]; "The invention additionally provides an apparatus for obtaining a hematocrit from a sample of tissue." [0019]), comprising:
a light source positioned to illuminate an in vivo tissue sample ("The apparatus comprises a means for irradiating the sample with a single incident wavelength on a 
a single channel detector positioned to collect any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… a means for simultaneously measuring wavelength shifted and unshifted light emitted from the tissue …" [0019]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
a means programmed to (“… and means for determining a relative volume of light emitted from two phases …” [0019]) determine the amount of prompt emission light and the amount delayed emission light in the multi-wavelength light emitted from the in vivo tissue sample ("...  produces remitted fluorescence and Raman scattering {IE} and Rayleigh/Mie light scattering {EE} ..." [0068]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light).
Although Chaiken teaches a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach a processor programmed to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).


Regarding claim 2, Chaiken in view of Ward teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is further programmed to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample based on the amount of prompt emission light and the amount of delayed emission light ("… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).

Regarding claim 3, Chaiken in view of Ward teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is programmed to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample by determining a scattering phase and a non-scattering phase ("… means for determining a relative volume of light emitted from two phases, wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma." [0019]).

Regarding claim 4, Chaiken in view of Ward teaches all claim limitations, as applied in claim 3, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0019]).

Regarding claim 5, Chaiken in view of Ward teaches all claim limitations, as applied in claim 4, and Chaiken further teaches wherein the non-scattering phase is associated with the intravascular plasma volume ("… wherein the two phases comprise ... a second, non-scattering phase associated with plasma." [0019]).

Regarding claim 6, Chaiken in view of Ward teaches all claim limitations, as applied in claim 5, and Chaiken further teaches wherein the intravascular plasma volume and the red blood cell volume are used to determine the hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 7, Chaiken in view of Ward teaches all claim limitations, as applied in claim 1, and Ward further teaches wherein the processor is further programmed to calculate a blood oxygen saturation level of the in vivo tissue sample 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 8, Chaiken in view of Ward teaches all claim limitations, as applied in claim 7, and Ward further teaches wherein the blood oxygen saturation level of the in vivo tissue sample is calculated based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified 

Regarding claim 9, Chaiken teaches a method of performing in vivo blood and tissue analysis ("The invention provides a method of obtaining a hematocrit from a sample of in vivo tissue." [0003]), comprising the steps of:
positioning a light source to illuminate an in vivo tissue sample with a series of pulses of near infrared light ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …" [0003]; "… from in vivo near infrared probing of human skin." [0103]);
sending at least one pulse of near infrared light into the in vivo tissue ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
collecting with a single channel detector any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0019]; "The collected light 22 is imaged using a nominally f/2.1 spectrograph 32 onto a {Critical Link or Andor} CCD camera." [0214]);
using a means to determine the amount of prompt emission light and the amount delayed emission light in the multi-wavelength light emitted from the in vivo tissue sample ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0003]; "… wherein EE is total elastically {unshifted} emitted light, IE is total inelastically {shifted} emitted light … to determine EE and IE as 
Although Chaiken teaches using a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach using a processor to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 10, Chaiken in view of Ward teaches all claim limitations, as applied in claim 9, and Chaiken further teaches the step of using the processor to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample based on the amount of prompt emission light and the amount of delayed emission light ("… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).



Regarding claim 12, Chaiken in view of Ward teaches all claim limitations, as applied in claim 11, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0003]).

Regarding claim 13, Chaiken in view of Ward teaches all claim limitations, as applied in claim 12, and Chaiken further teaches wherein the non-scattering phase is associated with the intravascular plasma volume ("… wherein the two phases comprise … a second, non-scattering phase associated with plasma." [0003]).

Regarding claim 14, Chaiken in view of Ward teaches all claim limitations, as applied in claim 13, and Chaiken further teaches the step of using the intravascular plasma volume and the red blood cell volume to determine the hematocrit level ("The 

Regarding claim 15, Chaiken in view of Ward teaches all claim limitations, as applied in claim 9, and Ward further teaches the step of using the processor to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 16, Chaiken in view of Ward teaches all claim limitations, as applied in claim 15, and Ward further teaches wherein the step of using the processor to calculate the blood oxygen saturation level is based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott (Scattering of electromagnetic radiation; published in 2014) provides the evidence of different scattering light according to the time between the absorption of energy from the incident beam and the subsequent reradiation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793